El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Se cuestiona ante nos la constitucionalidad del Art. 95(d) del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4032(d) (Sup. 1987). Al amparo de la garantía sobre la igual protección de las leyes, se plantea que la disposición aludida —agravando el delito de agresión cuando éste lo comete un varón adulto contra la persona de una mujer-establece un discrimen impermisible por razón de sexo.
y — i
El 23 de agosto de 1989 el Ministerio Público presentó una denuncia contra Reinaldo Rivera Morales por infrac-ción al Art. 95 del Código Penal, 33 L.P.R.A. sec. 4032 (Sup. 1987). Se imputó como agravante en dicha denuncia que la agresión fue cometida por un varón adulto contra la persona de una mujer.
El 5 de febrero de 1990 el acusado solicitó la desestima-ción y el archivo de la denuncia, alegando que el estatuto aludido, al establecer un discrimen por razón de sexo, le negaba la igual protección de las leyes. El 5 de mayo de 1990 el tribunal declaró sin lugar la moción del acusado.
No estando conforme con la determinación del Tribunal de Distrito, el acusado presentó una petición de certiorari ante el Tribunal Superior, Sala de Aibonito, reiterando su alegación sobre la inconstitucionalidad del Art. 95(d), supra. El Ministerio Público, por su parte, expuso su posi-ción mediante escrito.
El 10 de marzo de 1990 el Tribunal Superior declaró sin lugar el recurso presentado por el acusado, razón por la *447cual posteriormente apeló ante nos, planteando lo si-guiente:
Cometió error el Honorable Tribunal Superior, Sala de Aibonito al denegarle la petición de certiorari al amparo de la igual pro-tección de las leyes hecha por el acusado atacando la constitu-cionalidad del Artículo 95(E) [sic] del Código Penal de Puerto Rico, ya que la misma establece un discrimen por razón de sexo y ya que el estado no demostró la existencia de un interés apre-miante que justifique la clasificación y que dicha clasificación sea necesaria para la consecución de ese interés. Petición de certiorari, pág. 3.
Reiteradamente hemos resuelto que en Puerto Rico nuestra Constitución no sólo garantiza la igual protección de las leyes sino que, contrario a la federal, también prohíbe expresamente el discrimen por razón de sexo. Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518 (1972); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981). La razón de ser de esta prohibición constitucional fue claramente expresada en el Informe de la Comisión de la Carta de Derechos de la Asamblea Constituyente, 4 Diario de Sesiones de la Convención Constituyente 2561-2562 (1952), en el cual se indicó lo siguiente:
Sexo:- El propósito es reconocer el advenimiento de la mujer a la plenitud del derecho y ala igualdad de oportunidades con el hombre. Dificultades actuales como las que descalifican a la mujer para ser jurado no podrán prevalecer frente a esta disposición. Por otra parte, no se trata aquí de cambiar, por ejemplo, la organización de la sociedad de gananciales porque en ella corresponda al marido y no a la esposa la posición de administrador. Las disposiciones relativas al estado matrimonial y ala comunidad de bienes resultante de éste no entran en juego en este punto. Esa cuestión queda para examen legislativo. Tampoco se trata en el primer ejemplo de que la mujer tenga que ser jurado y que no podrá excusarse de ese *448servicio ni por sí misma ni por elección legislativa. Se trata de eliminar una descalificación; no de imponer una obligación nueva. (Enfasis suplido.)
En virtud de este claro mandato constitucional de erradicar la desigualdad jurídica de la mujer, declaramos inconstitucional una disposición legislativa de índole laboral que tendía a negar a la mujer la igual oportunidad de trabajo respecto al hombre al establecer condiciones de empleo que hacían más atractivo para el patrono el seleccionar obreros varones. Zachry International v. Tribunal Superior, supra. Igualmente declaramos inconstitucional una disposición legislativa que exigía la corroboración del testimonio de la perjudicada en procesos por delito de violación porque imponía a priori trabas a la credibilidad de la mujer. Com. de la Mujer v. Srio. de Justicia, supra. Incluso, hemos extendido a ex cónyuges varones el ámbito protector de la disposición del Código Civil que provee para la pensión alimentaria de ex cónyuges femeninas que no tienen medios suficientes para vivir, por entender que la disposición en cuestión, según formulada originalmente, respondía a una concepción jurídica arcaica y limitante sobre la mujer. Milán Rodríguez v. Muñoz, supra. Hemos descartado no sólo tratos discriminatorios contra la mujer, sino hasta concepciones jurídicas desfasadas y estereotipadas que suponen supuestas inferioridades de la mujer.
Nada de lo anterior, sin embargo, significó que sea constitucionalmente inválida toda distinción legal fundamentada en el sexo. Como bien se ha señalado en el estudio fundamental de la Comisión de Derechos Civiles de Puerto Rico sobre este asunto (La igualdad de derechos y oportunidades de la mujer puertorriqueña, 1972-CDC-022, 22 Der. Civ. 583, 594 (1973)), “las diferencias fisiológicas que se dan entre los sexos pueden justificar legítimamente en algunas situaciones concretas el trato diferencial de la mujer y el varón”. En nuestra propia jurisprudencia hemos reconocido, por ejemplo, que la maternidad es una base *449legítima para conceder determinados derechos sólo al sexo femenino(1) y en Zachry International v. Tribunal Superior, supra, pág. 279, expresamente aceptamos la legitimi-dad del trato desigual justificado, al señalar lo siguiente:
Admitimos no obstante, que la Constitución reconoce, al igual que la propia naturaleza, diferencias por razón de sexo y permite las mismas si éstas no discriminan. En virtud de sus diversas disposiciones ... no pueden extenderse prohibiciones absolutas que impidan el ejercicio legítimo del poder de regla-mentación del Estado para aprobar medidas razonables con el objetivo de salvaguardar el interés común. Una pieza legisla-tiva debe sostenerse o anularse en orden a la dimensión, subs-tancialidad y realidad de los principios comunitarios e indivi-duales envueltos y los problemas sociales que intenta corregir. (Escolio omitido.)
Este cardinal pronunciamiento normativo lo reiteramos expresamente en Com. de la Mujer v. Srio. de Justicia, supra, pág. 728.
III
El Art. 95 del Código Penal, supra, dispone lo siguiente:
Agresión agravada
La agresión se considera agravada aparejando pena de reclu-sión por un término que no excederá de seis [(6)] meses o multa máxima de quinientos [(500)] dólares; o ambas penas a discre-ción del tribunal, si se cometiere con la concurrencia de cual-quiera de las siguientes circunstancias:
(a) Cuando se cometa en la persona de un funcionario público en el cumplimiento de sus deberes, o como consecuencia de és-tos, en caso de saberse o haberse hecho saber a la persona que cometiere el hecho que la persona agredida era un funcionario público o en su presencia.
(b) Cuando se cometiere en un tribunal de justicia o en cual-quier sitio dedicado al culto o a las prácticas religiosas o en *450algún lugar donde se hallaren reunidas varias personas con fines lícitos.
(c) Cuando se cometiere por una persona robusta en la de un anciano o decrépito.
(d) Cuando se cometiere por un varón adulto en la persona de una mujer o niño, o por una mujer adulta en la de un niño menor de 16 años de edad.
(e) Cuando se cometiere con la intención de inferir grave daño corporal.
(f) Cuando se cometiere por un funcionario público so color de autoridad y sin causa legítima.
(g) Cuando se cometiere por una o más personas haciendo uso de ventaja indebida.
Se considerará la agresión agravada como delito grave apa-rejando pena de reclusión por un término fijo de 3 años:
(a) Cuando la persona entre en la morada de una persona y cometiere allí la agresión.
(b) Cuando se infiere grave daño corporal a la persona agredida.
(c) Cuando se cometiere con armas mortíferas' en circunstan-cias que no revistiesen la intención de matar o mutilar.
De mediar circunstancias agravantes la pená fija establecida podrá ser aumentada hasta un máximo de cinco (5) años; de mediar circunstancias atenuantes podrá ser reducida hasta un mínimo de dos (2) años.
El tribunal podrá imponer la pena de restitución en adición a la pena de reclusión establecida, o ambas penas.
Como puede observarse, dicho artículo establece varias circunstancias en las cuales una agresión determinada se considera agravada, aparejando así la posibilidad de una pena de reclusión que no existe si sólo se comete el delito de agresión simple.
El referido artículo proviene del Código Penal de Puerto Rico de 1904 y ha subsistido con enmiendas en todas las múltiples revisiones y reformulaciones que ha tenido el derecho penal de Puerto Rico desde entonces. Debe destacarse que la modalidad de la agresión agravada, que nos ocupa, sobrevivió la reforma sustancial que sufrió el Código Penal en 1974, al igual que las revisiones efectuadas en el propio articulado sobre el delito de agresión en 1971 y 1983. Ello es muy significativo porque demuestra *451que la Asamblea Legislativa, en las tres ocasiones después de la adopción de nuestra Constitución en que han consi-derado cambios referentes al delito de agresión, no ha en-contrado tacha o defecto constitucional alguno en la moda-lidad de agresión agravada en cuestión. Aunque la determinación final sobre el alcance y sentido de la Cons-titución es facultad nuestra (Dapena Thompson v. Colberg Ramírez, 115 D.P.R. 650 (1984); Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983)), la interpretación inicial que de la Constitución hagan las ramas políticas del Gobierno merece deferencia (Silva v. Hernández Agosto, 118 D.P.R. 45 (1986)), y respeto (Rosado v. Rivera, 81 D.P.R. 158, 186 esc. 56 (1959), opinión concurrente del Juez Asociado Señor Serrano Geyls), y debemos tenerla en cuenta porque des-cansa sobre ella el conocido principio de que un estatuto se presume constitucional hasta que este Tribunal resuelva lo contrario (Cerame-Vivas v. Srio. de Salud, 99 D.P.R. 45 (1970); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968); Pueblo v. Pérez Méndez, 83 D.P.R. 539 (1961)).
Un análisis contextual del Art. 95, supra, así como de su extenso historial(2) revela que mediante éste se persigue la consecución de varios propósitos legislativos estrecha-mente relacionados entre sí. A través de este artículo, el legislador procuró diferenciar los castigos a imponérsele a diversos tipos de agresores por los daños causados a sus víctimas, estableciendo penas de distinta severidad, según la gravedad objetiva del daño causado y según el grado de malicia aparejado por la conducta antijurídica del agresor.(3) Pero es evidente que lo anterior no es todo lo que quiso lograr el legislador. Es patente, también, la intención de usar el poder disuasivo de la norma penal para tratar de evitar la agresión en determinadas circunstancias especí-*452ficas donde ésta es particularmente deletérea o reprensible. En tales circunstancias, la agresión no sólo atenta contra la integridad corporal de alguna persona, sino que a la vez vulnera otros intereses sociales de especial jerarquía, reviste rasgos de especial peligrosidad o se despliega en situaciones donde existe una conocida propen-sión al abuso. Así, pues, en virtud del inciso (b) del Art. 95 (33 L.P.R.A. sec. 4032(b)) la agresión se considera agra-vada cuando ocurre en un tribunal de justicia o en una iglesia o templo, porque además del daño corporal a la víc-tima, se altera la paz de un lugar de especial solemnidad.(4) Se considera también agravada la agresión que se comete con armas mortíferas por la evidente peli-grosidad especial que ella apareja.(5)
Los incisos (c) y (d) del Art. 95 (33 L.P.R.A. secs. 4032(c) y (d)) consideran cuatro circunstancias específicas que tienen un importante denominador común. La agresión aludida en estos incisos se considera agravada: (1) cuando se comete por una persona robusta en la de un anciano; (2) cuando se comete por una persona robusta en la de un decrépito; (3) cuando se comete por un adulto, varón o mujer, en la de un niño, y (4) cuando se comete por un varón adulto en la persona de una mujer, que es la que nos interesa en esta opinión. Estas cuatro circunstancias aluden todas a una situación en que el agresor aprovecha su ventaja física sobre la víctima. La agresión se considera particularmente reprensible tanto porque hay mayor peligro para la víctima físicamente desventajada como porque se trata de situaciones donde existe una conocida propensión al abuso. El legislador dispuso que en estas circunstancias la agresión debe considerarse agravada a fin de proteger adecuadamente el primordial interés público en salvaguardar la seguridad y la integridad corporal de estas *453personas particularmente susceptibles a daños por agresión.
IV
A la luz de lo que hemos señalado antes, pasemos ahora a escrutar con el debido rigor si el legislador actuó consti-tucionalmente al disponer para la mujer la protección con-tenida en el inciso (d) del Art. 95, supra. ¿Existe aquí un trato desigual por razón de sexo que no tenga justificación suficiente? ¿Se denigra o socava de algún modo la igualdad jurídica de la mujer que nuestra Constitución consagró al ordenar que “[n]o podrá establecerse discrimen alguno por motivo de sexo”? Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257.
No puede negarse que a primera vista parecería que en el inciso (d) del Art. 95 del Código Penal, supra, se establece un trato desigual contra el hombre. Si una mujer adulta agrede a un hombre, sin más, se configuraría el delito de agresión simple; en cambio, si un hombre adulto agrede igualmente a una mujer, el delito que se configura es el de agresión agravada. Ello parece tener el cariz de un trato desigual, sobre todo porque no puede negarse que físicamente hablando existen varones pequeños y débiles al igual que mujeres fuertes y grandes.(6)
Sin embargo, la cuestión jurídica ante nos no es mera-mente si existe aquí un trato desigual para el hombre por su condición como tal. La cuestión más bien es si tal trato desigual constituye un discrimen que no tiene una rigu-rosa justificación constitucional. Y nuestra respuesta a esta cuestión es que el trato desigual de marras está ple-namente justificado.
Es un dato científico, comprobado empíricamente, que de ordinario los varones de la especie tiendan a ser física-*454mente más grandes y corpulentos que las mujeres. Desde el punto de vista de la anatomía, como regla general, la constitución de la mujer es más liviana y más grácil que la del hombre. Sus cuerpos tienen un por ciento menor de peso muscular; la estructura osea es más somera; el cora-zón y los pulmones son menores en proporción al tamaño del cuerpo. Como consecuencia de estas diferencias anató-micas, el metabolismo general de la mujer comúnmente es proporcionalmente más bajo que el del hombre y su fuerza total es menor. Véase A. Smith, The Body, Nueva York, Walker & Co., 1968, págs. 283-284.
Desde el punto de vista psicológico también es cierto que, de ordinario, el hombre es más agresivo que la mujer. Confrontados con situaciones comparables de reto, males-tar o amenaza, el varón tiene mayor propensión a reaccio-nar con acometividad que la mujer. Estudios recientes rea-lizados en prestigiosos centros de investigación de Estados Unidos sugieren que la mayor tendencia del varón hacia la conducta agresiva no es meramente aprendida, es decir, no es solamente producto de la socialización o del condiciona-miento cultural, sino que parece ser también innata, atri-buible a diferencias genéticas.(7) Una muestra de esta in-negable realidad la ofrecen las estadísticas sobre las querellas que se presentan contra menores en el Tribunal Superior de Puerto Rico. Durante 1990-1991, por ejemplo, se presentaron 4,651 querellas contra menores de 17 años o menos. De éstas, 4,282 —es decir 92%— eran contra varones. Informe Anual de la Rama Judicial 1990-1991, pág. A-43.
Los datos anteriores corroboran, por sí solos, la aprecia-ción del legislador de que las mujeres son personas parti-cularmente susceptibles a daños por agresión de parte del varón. Son suficientes para justificar la decisión legislativa *455de proteger el interés público primordial de salvaguardar la seguridad y la integridad de la mujer, específicamente frente a la peligrosa agresión del varón, tratando ésta como agravada. Pero hay datos adicionales de aún mayor importancia que es menester traer a colación. Como bien señaló la Juez Asociada Señora Naveira de Rodón en Pueblo v. Esmurria Rosario, 117 D.P.R. 884, 890 (1986), “[l]a violencia es uno de los problemas sociales más serios y alarmantes a que nos enfrentamos hoy en día[, particularmente la violencia contra la mujer en sus distin-tas manifestaciones ...”. Según datos suministrados por la Policía de Puerto Rico a la Comisión para Asuntos de la Mujer, en 1991 se informaron en la isla 13,410 casos de violencia doméstica. De éstos, 12,593 —es decir el 93.9%— tenían a la mujer como víctima. De enero a junio de 1992 se informaron 6,757 casos. De éstos, 6,297 —es decir el 93.2%— tenían a la mujer como víctima.(8) Esta trágica realidad no ocurre únicamente en Puerto Rico. En un es-tudio relativamente reciente de la Escuela de Medicina de. la Universidad de Harvard se encontró que entre los cien-tos de pacientes ambulatorios de esa institución que ha-bían estado involucrados en situaciones de violencia, el 81% de las víctimas eran mujeres y la inmensa mayoría de los agresores eran varones. (9)
Frente a este cuadro desolador de violencia contra la mujer no es posible considerar que el inciso (d) del Art. 95 del Código Penal, supra, pueda ser inconstitucional. No se trata de una medida basada en conceptos denigrantes sobre la mujer; no refleja nociones arcaicas o peyorativas de inferioridad o de abyecta “debilidad”. Responde más bien a la innegable realidad de que las mujeres, en los casos de agresión, son en general particularmente suscep-*456tibies al abuso físico cuando las agrede un varón adulto, y que en nuestra sociedad existe un grave problema de vio-lencia contra la mujer. Véase, sobre este particular, el voto particular y de conformidad emitido por la Juez Asociada Señora Naveira de Rodón de este caso. La disposición en controversia se sostiene, pues, como medio preciso para combatir un grave mal social. No cabé duda de que se trata de una medida legislativa que es necesaria para atender un interés gubernamental apremiante. Por el contrario, de no existir tal medida podría decirse con gran sentido jurí-dico que respecto a este asunto no se ha atendido siquiera mínimamente el mandato de protección a la mujer que dimana del Art. II, Sec. 1 de nuestra Constitución, supra.
Al aplicar como lo hemos hecho en este caso(10) el criterio de estricto escrutinio judicial al que hemos sujetado las clasificaciones basadas en sexo, hemos tenido en cuenta que dicho criterio, adoptado discrecionalmente por este Tribunal como iniciativa jurisprudencial propia, no es de aplicación mecánica, formalista o automática sino que, como señalamos tanto en Zachry International v. Tribunal Superior, supra, como en Com. de la Mujer v. Srio. de Justicia, supra, es una técnica de análisis para ayudar a dilu-cidar “los principios comunitarios envueltos y los proble-*457mas sociales que se intentan corregir”. Este criterio, pues, es sólo una herramienta conceptual conveniente. Al menos en casos de alegado discrimen por razón de sexo, no es de por sí una norma autónoma compelida por la Constitución. No tiene vida propia ni puede utilizarse al extremo de que sirva para derrotar precisamente los propósitos mismos que sé quisieron lograr al establecerse en la Constitución la prohibición del discrimen contra la mujer. Constituiría un grave contrasentido utilizar la norma constitucional que ordena erradicar la desigualdad jurídica de la mujer para invalidar una disposición estatutaria que existe para proteger a la mujer contra los abusos del varón. Nada nos obliga a una “lógica” jurídica tan irónica y ofuscada, que conlleva trastocar el claro sentido y propósito del mandato constitucional. Desde esta óptica, y luego de escrutar rigu-rosamente el esquema legislativo impugnado ante nos, re-solvemos que éste no es inconstitucional.

Se confirma la sentencia dictada por el Tribunal Superior, Sala de Aibonito, el 6 de junio de 1990.

. La Juez Asociada Señora Naveira de Rodón emitió un voto particular y de conformidad. El Juez Asociado Señor Negrón García disintió mediante opinión escrita. El Juez Asociado Señor Rebollo López disintió mediante opinión escrita, a la cual se unió el Juez Asociado Señor Hernández Denton.

(1) Véase Ponce Candy Industries v. Corte, 69 D.P.R. 417 (1948), cuya conti-nuada validez ratificamos en Zachry International v. Tribunal Superior, 104 D.P.R. 267, 279 esc. 13 (1975).


(2) Véase D. Nevares-Muñiz, Código Penal de Puerto Rico, San Juan, Ed. Rev. C. Abo. P.R., 1986, págs. 166-169.


(3) Véase Exposición de Motivos de la Ley Núm. 10 de 16 de septiembre de 1983, Leyes de Puerto Rico, págs. 388-389.


(4) El Pueblo v. Marini, 22 D.P.R. 11 (1915).


(5) Pueblo v. Rodríguez Ocaña, 88 D.P.R. 335 (1963).


(6) Véase M. Arraiza Donate, La constitucionalidad del agravante por sexo en la agresión agravada, 47 Rev. C. Abo. P.R. 183 (1986).


(7) Para un excelente recuento de los hallazgos principales de los estudios alu-didos, véase el artículo titulado Sizing Up The Sexes publicado por la revista Time el 20 de enero de 1992.


(8) Informe del Servicio Directo de la unidad Mujer en Crisis de la Comisión para los Asuntos de la Mujer.


(9) Herman, Histories of Violence..., 56 Am. Journal of Orthopsychiatry 137 (Jan. 1986).


(10) En la literatura sobre este tema (Arraiza Donate, supra, pág. 195) se ha argumentado que la disposición en cuestión es constitucionalmente muy restrictiva porque mediante ésta se presume inválidamente que la condición física del hombre siempre aventaja la de la mujer, ignorando así la situación donde un hombre pequeño ■ y enclenque agrede a una mujer grande y fuerte, en la cual, alegadamente, no se justificaría la modalidad en cuestión de agresión agravada. Sobre este planteamiento debe decirse, en primer lugar, que no es enteramente cierto que exista la presunción aludida. Como hemos señalado ya, la modalidad de agresión agravada que nos con-cierne se basa en la propensión al abuso y en el problema social de la violencia contra la mujer, y no meramente en la ventaja física del varón. En segundo lugar, aun si fuese cierto que existe tal presunción, ello no sería pertinente aquí ya que el apelante no ha alegado que tal sea su caso. Es decir, el apelante no impugna la constitucio-nalidad del estatuto penal sobre la base de que en su caso no hubo ventaja física envuelta, sino sobre la base de que el estatuto en su esencia es inconstitucional. Se trata de un ataque de su faz, que presupone que en cualquier circunstancia el esta-tuto sería inválido, incluso en los casos donde un hombre robusto agrede a una mujer mucho más pequeña.
El planteamiento, pues, es inmeritorio.